Case 1:21-cv-22784-KMW Document 1 Entered on FLSD Docket 07/30/2021 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

  CRESLY DURAN,                                             Case No. __________________

                            Plaintiff,
                v.

  FIRSTSOURCE ADVANTAGE, LLC,

                            Defendant.



                             NOTICE OF REMOVAL OF CIVIL ACTION

            PLEASE TAKE NOTICE that Defendant Firstsource Advantage, LLC (“Defendant”),

  hereby removes the action from the County Court of the Eleventh Judicial Circuit in and for

  Miami-Dade, Florida (“the State Court”), to the United States District Court for the Southern

  District of Florida, pursuant to Sections 1331, 1441(c), and 1446 of Title 28 of the United States

  Code (“U.S.C.”). As set forth more fully below, this case is properly removed to this Court

  pursuant to 28 U.S.C. § 1441 because Defendant has satisfied the procedural requirements for

  removal and this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

  1331. In support of this Notice of Removal, Defendant states as follows:

  I.        THIS COURT HAS SUBJECT MATTER JURISDICTION PURSUANT TO 28
            U.S.C. SECTIONS 1331 AND 1441

            On or about June 14, 2021, Plaintiff Cresly Duran (“Plaintiff”) filed a complaint in the

  State Court, entitled Cresly Duran v. Firstsource Advantage, LLC, Case No 2021-016887-CC-05

  (the “Complaint”). The Summons and Complaint are attached hereto as Exhibit A, as required by

  28 U.S.C. § 1446(a).

            In the Complaint, Plaintiff alleges that Defendant caused letters to be mailed to Plaintiff in

  an attempt to collect a debt owed by Plaintiff. See Complaint (“Compl.”), ¶ 22. In doing so,



       FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:21-cv-22784-KMW Document 1 Entered on FLSD Docket 07/30/2021 Page 2 of 3




  Plaintiff alleges that Defendant transmitted Plaintiff’s private debt-related information to third-

  party letter preparation vendors without Plaintiff’s authorization or consent. Id. at ¶¶ 21, 25. As

  a result, Plaintiff claims that Defendant violated 15 U.S.C. § 1692c(b) of the Fair Debt Collection

  Practices Act (“FDCPA”). See Compl., ¶¶ 33, et seq.

         In addition to her FDCPA claim, Plaintiff also alleges that Defendant violated § 559.72(5)

  of the Florida Consumer Collection Practices Act (“FCCPA”). The facts in support of these claims

  arise out of the same nucleus of operative facts pertaining to Plaintiff’s FDCPA claim, and thus

  form part of the “same case or controversy” pursuant to 28 U.S.C. § 1367(a). Specifically, like

  Plaintiff’s FDCPA claims, Plaintiff’s state law claim is also based on Defendant’s alleged

  improper disclosure of Plaintiff’s private identifying information to third party letter preparation

  vendors without Plaintiff’s consent. See Compl., ¶¶ 37, et seq.

         Because it can be ascertained from the face of the Complaint that this action arises under

  federal law (i.e., the FDCPA), and that the state law claim is based upon facts that are part of the

  “same case or controversy” as the federal law claims, this Court has both original jurisdiction and

  supplemental jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367(a), and 1441(c), respectively.

  II.    THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE SATISFIED

         On or about June 14, 2021, Plaintiff filed the Complaint in the State Court. Defendant was

  served with the Complaint on July 1, 2021. This Notice of Removal is timely in that it was filed

  within 30 days from the time Defendant had notice that the action was removable, and less than a

  year after the commencement of the action. See 28 U.S.C. § 1446(b).

         The State Court is located within the United States District Court for the Southern District

  of Florida. See 28 U.S.C. § 89. Thus, venue is proper in this Court because it is the “district and

  division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).



                                                    2
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
Case 1:21-cv-22784-KMW Document 1 Entered on FLSD Docket 07/30/2021 Page 3 of 3




         In compliance with 28 U.S.C. § 1446(d), Defendant will serve on Plaintiff and file with the

  Clerk of the State Court a written notice of the filing of this Notice of Removal, attaching a copy

  of this Notice of Removal.

         No previous application has been made for the relief requested herein.

                 WHEREFORE, Defendant respectfully requests that this Court assume

  jurisdiction over the above-described action now pending in the Eleventh Judicial Circuit in and

  for Miami Dade County, Florida, pursuant to 28 U.S.C. §§ 1331, 1441 and 1446.

         Respectfully submitted this 30th day of July, 2021.

                                                             FIELDS HOWELL LLP,

                                                             By: /s/ John P. Golden

                                                             Armando P. Rubio, Esq.
                                                             Florida Bar No.:478539
                                                             John P. Golden, Esq.
                                                             Florida Bar No.: 112509
                                                             Attorneys for Defendant
                                                             9155 So. Dadeland Blvd., Suite 1012
                                                             Miami, FL 33156
                                                             Tel: (786) 870-5600
                                                             Fax: (855) 802-5821
                                                             arubio@fieldshowell.com
                                                             jgolden@fieldshowell.com




                                                    3
    FIELDS HOWELL LLP | 9155 SO. DADELAND BLVD. | SUITE 1012| MIAMI, FL 33156|T: 786-870-5600 | F: 855-802-5821
